Title: From Thomas Jefferson to the Virginia Delegates in Congress, 27 October 1780
From: Jefferson, Thomas
To: Virginia Delegates



Gentlemen
Richmond Octo. 27, 1780.

I must beg the favor of you to solicit the sending on to us immediately a good supply of Cartridge Paper and Cartouch Boxes. Nearly the whole of the former Article which we had bought at Alexandria, Baltimore &c. and what the Board of War sent from Philadelphia has been made up and forwarded to the Southern Army; there remains now but a few Ream to make up. I fear we have lost 2000 cartouch Boxes on the Bay which we had had made  at Baltimore. Our distress for these is also very great Muskets being really useless without them. I must entreat the greatest dispatch in forwarding these Articles.
A very dangerous Insurrection in Pittsylvania was prevented a few days ago by being discovered three days before it was to take place. The Ring-leaders were seized in their Beds. This dangerous fire is only smothered: when it will break out seems to depend altogether on events. It extends from Montgomery County along our Southern boundary to Pittsylvania and Eastward as far as James River: Indeed some suspicions have been raised of it’s having crept as far as Culpepper. The rest of the State turns out with a Spirit and alacrity which makes me perfectly happy. If they had Arms there is no effort either of public or private Enemies in this State which would give any Apprehensions. Our whole Arms are or will be in the hands of the force now assembling: Were any disaster to befall these, We have no other resource but a few scattered Squirrel Guns, Rifles &c. in the Hands of the western People.
I am with the greatest esteem Gentlemen Your most obedt. humble servt,

Th: Jefferson

